DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/30/2020.  These drawings are approved.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Dorian Kennedy on 5/20/2022.
The application has been amended as follows: 
	In independent claim 1, line 1, delete “drape” and replace with --drape for a patient--.
	In independent claim 1, line 5, delete “positioned” and replace with --adapted to be positioned--.
	In independent claim 1, line 5, delete “a patient” and replace with --the patient--.
	In independent claim 1, line 6, delete “a patient” and replace with --the patient--.
	In independent claim 1, line 7, delete “patient” and replace with --patient when the patient is in supine position--.
Cancel claim 5.
	In independent claim 6, line 1, delete “drape” and replace with --drape for a patient--.
	In independent claim 6, line 6, delete “positioned” and replace with --adapted to be positioned--.
	In independent claim 6, line 6, delete “a patient” and replace with --the patient--.
	In independent claim 6, line 8, delete “face of a patient” and replace with --face of the patient--.
	In independent claim 6, line 8, delete “the head of the patient” and replace with --the head of the patient when the patient is in supine position--.
Cancel claim 10.
	In claim 11, line 8, delete “said extension” and replace with --said head extension--.
	In independent claim 12, line 1, delete “drape” and replace with --drape for a patient--.
	In independent claim 12, line 8, delete “positioned” and replace with --adapted to be positioned--.
	In independent claim 12, line 8, delete “a patient” and replace with --the patient--.
	In independent claim 12, line 9, delete “a patient” and replace with --the patient--.
	In independent claim 12, line 10, delete “patient” and replace with --patient when the patient is in supine position--.
Cancel claim 15.

Allowable Subject Matter
Claims 1-4, 6-9, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 6, and 12, the art of record when considered alone or in combination neither anticipates nor renders obvious an intubation drape is adapted to be positioned over the patient with the head flap under the head of the patient when the patient is in a supine position, in combination with all other features recited in the claim.
Regarding dependent claims 2-4, 7-9, 11, and 13-14, these claims are allowed due to their dependencies on their respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786